Title: To James Madison from Sylvanus Bourne, 10 July 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


10 July 1804, Amsterdam. “The present unsettled & confused State of Europe tending to invite important emigrations to the United States as the asylum of liberty & social quiet—I have recd. many applications both from Germany & Switzerland on this subject & particularly to know if our Govt. would be disposed to afford any facilities to Persons thus desirous of emigrating either as it regards the expence of their passage across the Atlantick or for placing them in the interior of our Country after their arrival. The people in question being of a hardy laborious race generally pure in their principles & manners may become a valuable acquisition to the U: States and the Idea has occurred to me wether (as our Govt. has resolved not to admit Slaves in to Lousianna) some arrangments may not be made with public utility for directing these emigrations into that channell as one source of populating that vast & fertile Country: some objections may at first appear to arrise in regard to their not being able to sustain the effects of a climate so different from the one they now inhabit, but these objections will be in a great measure remouved by considering that a large portion of these emigrations consist of Children & the youthfull Class who would soon become by habit enured to the Climate & with a little attention be taught to carry on to advantage the species of cultivation appropriate to the nature & Soil of that Country. I am led to believe that if our Govt. would agree to assign them certain portions of that territory in their own right (which can be apport[i]oned in such a manner as to enhance the value of the rest) & supply them with some farming utensils &c. in the outset, that such an arrangment would exite them to make every exertion for raising the means for paying the expence of their pasage from hence & that I might be able to send on (say Six to ten thousand in course of the next year) & which would tend to give many valuable freights to our Vessels trading to this Country that now generally return in Ballast should it prove that the sugestions here made are found worthy of your attention & the consequent consideration of our Govt. & may form the base of a plan to effect the object proposed. I will thank you to give me the earliest information thereof that I may be enabled seasonably to make the preparatory arrangments for the greatest convenience of the parties in question & that of the Ship owners who may agree to take them over.
“It is with great pleasure that I profit of this occasion to acquaint you that after vast pains I have suceeded to effect an object of very great advantage to the commercial interests of our Country in having obtained the consent of the E: I: Company to allow the admission of Teas & other India goods into this Country freely in Amn. Vessells direct from China to the end of the year 1805 & to the amount of 60 to 100,000 quarter chests which will operate greatly to the benifit of our China Merchants to whom due information herein has been transmitted.
“I inclose you the return required by yours of Apl. 1803 relative to certain duties &c. payable by our Vessels trading here which I hope may prove satisfactory.”
Adds in a postscript: “The report contained in the annexed page is correct on the subject but I have to remark—that the difference heretofore alluded to in the comparative duties payable by our Vessells & Cargoes above those coming from European Ports always exists in Consequence of our trade being by Charter amenable to the W I Company—& when they say that our Vessells pay no more than their own—they mean their own coming from or going to the West Indies or America. By the word dispatches in the last line of the first page is meant the licenses or permits of the W I Company saying that the Laws of the Country have been duly complied with in respect to the Vessell departing.”
